Exhibit 10.2

 

Corporate Advisory Agreement

 

 

This Agreement made this 22th day of June 2018 by and between Profesco, Inc. and
Terrence M. Tierney (collectively “Advisor”) with a principal place of business
located at 22 Greencroft Avenue, Suite 1, Staten Island, NY 10308 and MJ
Holdings, Inc (“Company”) with a principal place of business located at 3725 S
Jones Blvd, Suite 104,

Las Vegas, NV 89146.

 

Whereas Advisor is in the business of and has the experience to research, design
and create a comprehensive business plan for Company, and;

 

Whereas Advisor has experience in creating and editing required SEC filings and
State Blue Sky filings, and;

 

Whereas Advisor has experience in drafting and editing Private Placement
Memorandums (“PPM”) and related supporting documents, and;

 

Whereas Advisor is in the business of and has the experience to design a
comprehensive “best practices” compendium for Company (Compliance, Human
Resources, Privacy, Harassment, Discrimination), and;

 

Whereas Advisor has experience and contacts in the financial services industry
and among private accredited and institutional investors to assist Company in
accessing additional capital, including, but not limited to, equity financing,
structured debt, convertible debt and/or preferred debt, and;

 

Whereas Advisor has experience in the review and creation of required legal
documents pursuant to the California Corporation Code, California Compassionate
Care Act, California Adult Use of Marijuana Act, Michigan Business Corporation
Act, Nevada Revised Statues, Nevada Revised Statues, the Securities Act of 1933,
the Securities Exchange Act of 1934 and the Investment Company Act of 1940, and;

 

Whereas Company is desirous of utilizing Advisor’s core competencies and
business acumen,

 

Therefore, the parties hereto agree as follows:

        1.    TERM – This Agreement shall commence on the date of execution
hereof and continue for a period of one (1) year unless otherwise terminated
pursuant to the provisions contained herein below.         2.     SCOPE OF
ENGAGEMENT – Duties shall include, but not be limited to the following: (a)
Advisor shall deliver to Company within sixty days (60) after execution of this
Agreement a complete Business Plan; (b) Advisor shall assist Company in
completing a comprehensive “Best Practices” Plan; (c) Advisor shall introduce
Company to potential funding sources; (d) Advisor shall prepare and deliver all
necessary legal documents to complete the required funding; (e) Advisor shall
assist and advise Company in identifying and engaging appropriate executive
management; (f) Advisor shall assist and advise Company in assembling an
appropriate Board of Directors; (g) Advisor shall prepare and conduct potential
investor meetings; (h) Advisor shall be reasonably willingly and available to
meet with Company during the term of the engagement; and (i) Advisor shall
further assist the Company in any other aspects of its business wherein
Advisor’s insight and experience may be of value to the Company. See Exhibit A
attached hereto and made a part hereof.      

 



 1 



 

  3.           COMPENSATION – Company shall provide to Advisor as compensation
the following upon completion of successful funding. Successful funding shall be
defined as infusion of not less than US $500,000.00 during the term hereof:    
      (a) a fee based upon a modified Lehman scale of five (5%) percent of the
first $500,000.00 raised, four (4%) percent of the next $250,000.00 raised;
three (3%) percent of the next $250,000.00 raised and two (2%) of all sums
raised in excess thereof; (b) Company shall pay Advisor US $32,500.00 in the
form of shares of the Company’s Class A Common Stock at a per share value of
US$2.25 per share for completion of the Business Plan; Said stock shall be
restricted stock as that term is defined in the Securities Act of 1933 for a
period of two years from the date of issue unless the stock is otherwise
registered pursuant to Securities and Exchange Commission requirements and said
stock certificates shall contain a legend indicating that said shares are so
restricted, notwithstanding the foregoing, Advisor hereby avers to hold any
shares granted herein for a period of not less than eighteen months from the
date of issue regardless of any registration by the company of the shares, and;
(d) Advisor shall receive stock options (the “Options”) to acquire an additional
10,000 shares of the Company’s common stock at a future exercise price to be
determined by the parties hereto.         4. EXPENSES – Company shall reimburse
Advisor for all reasonable out of pocket expenses incurred by Advisor on behalf
of Company. Advisor shall submit monthly expense statements with receipts
attached thereto and Company shall reimburse Advisor in a timely manner. Any
expenses to be incurred by the Advisor more than $500.00 will require the
pre-approval by Company. Advisor estimates total expenses to approximately than
$12,000.00.         5. COMPANY’S DUTIES – (a) Company shall provide to Advisor
all requested documents and other necessary information to complete the Business
Plan as expeditiously as possible, and; (b) Company shall advise their
accountants and attorneys to provide any requested documents that are in their
possession directly to Advisor, and; (c) Company’s principals shall make
themselves reasonably available to consult with Advisor during the preparation
of the Business Plan.         6. BREACH – Any alleged breach of this agreement
shall be communicated to the  breaching party in writing to the address first
indicated hereinabove. Said party shall have fifteen days (15) from the date of
notice to cure the alleged breach. Failure to cure the alleged breach in a
timely manner shall allow the aggrieved party to terminate this agreement
pursuant to the terms herein below.

 



 2 



 

        7. NOTICES – All notices shall be sent via e-mail, overnight courier or
hand delivery to the address first indicated herein above unless the parties
have given reasonable notice of a change of address.         8. FORCE MAJEURE –
Neither party shall be liable in damages or have the right to terminate this
Agreement for any delay or default in performing hereunder if such delay or
default is caused by conditions beyond its control including, but not limited to
Acts of God (natural disasters i.e. earthquakes, hurricanes, floods), Government
restrictions, wars, acts of terrorism, insurrections, and/or any other cause
beyond the reasonable control of the party whose performance is affected.      
  9. TERMINATION – Company may terminate this agreement at any time during the
first sixty day here of without penalty. Company may thereafter terminate this
agreement without cause upon sixty (60) days notice to Advisor provided Company
pays to Advisor a termination fee of $5,000.00 as liquidated damages for said
termination. Termination for breach of this agreement shall be made in writing
within fifteen (15) days from the expiration of the cure period of said alleged
breach. Advisor may terminate this agreement upon forfeiture of any compensation
received hereunder.         10. APPLICABLE LAW – The laws of the State of Nevada
shall apply to all provisions and paragraphs of this agreement.         11.
ARBITRATION – Any unresolved breach or dispute arising hereunder shall brought
before an arbitration panel pursuant to American Arbitration Association rules
and guidelines.         12. NO WAIVER – Should any paragraph of this agreement
be determined to violate applicable state law then only that paragraph shall be
deleted here from and the requirements of no other paragraphs herein shall be
deemed waived by either party.         13. FACSIMILE – Executed documents
exchanged by the parties hereto, including this Agreement, shall be deemed to be
originally executed if communicated and delivered via facsimile.

 

The Parties hereto agree as of the date first written hereinabove;

 

 

 

CONTINUED ON THE FOLLOWING PAGE

 

 

 3 



 

 

 

ADVISOR

 

 

/s/Terrence M. Tierney                                

Terrence M. Tierney – Individually and

as President of Profesco, Inc.

 

 

COMPANY

 

 

 

/s/Paris Balaouras                                             

By: Paris Balaouras

MJ Holdings, Inc.

 



 4 



